Dear Mr. Coenen:
This office is in receipt of your opinion request relating to the following:
In consideration of Act No. 1307 (House Bill No. 1833), approved in the 1999 regular session, how are the fines collected from violations of La. R.S. 40:1742 47:463.4(G)(4) (handicapped parking) to be distributed? Specifically, would municipalities receive any portion of these fines and would the District Attorney's Office receive any portion of the fines for violations that occur within a municipality?
Prior to the legislative revision, handicapped parking fines were exempted from the provisions of La. R.S. 15:571.11 and distributed solely in accordance with La. R.S. 46:2583. The significant change made in Act 1307 was that handicapped parking fines are now subject to the provisions of La. R.S. 15:571.11prior to the disbursement prescribed in 46:2583(A).
Louisiana Revised Statute 15:571.11(1)(a)  (b) mandates that fines will be deposited in the Criminal Court Fund with the sheriff retaining 12% and the District Attorney retaining 12%. Part(c) of 15:571.11 requires the remainder to be distributed in accordance with 46:2583. If read alone, 15:571.11 indicates that there would not be a "remainder" to be distributed in accordance with 46:2583. However, 46:2583 states that two-thirds of the fines will be forwarded to the state treasurer. Since 46:2583 is more specific to handicap parking fines it applies as the exception to 15:571.11. Furthermore, interpreting the revision as designating the total fine to the Criminal Court Fund, the Sheriff, and the District Attorney, without a remainder to be distributed according to 46:2583, would render 46:2583
meaningless. Such an absurd construction should be avoided.
In accordance with the conclusions reached above, fines collected for violations of La. R.S. 40:1742 ($275.00) and47:463.4(G)(4) are to be distributed as follows:
      1) One-third ($91.66) will be disbursed according to  15:571.11 — 12% ($10.99) to the Sheriff, 12% ($10.99) to the District Attorney, and the remainder ($69.67) to the Criminal Court Fund.
      2) Two-thirds ($183.32) will be disbursed according to  46:2583 — forwarded to the state treasurer within thirty days of collection.
      3) The additional fee of $25.00 required by 46:2583 will be forwarded to the Governor's Advisory Council on Disability Affairs.
Under this distribution system, the municipality would not receive any portion of the fines collected for violations of these statutes.
Additional Attorney General Opinions have been issued in regards to the disbursement of handicapped parking fines. They are Opinion #99-18 issued February 2, 1999 and Opinion #99-18A issued August 24, 1999. Both Opinions are attached.
I hope that this opinion has adequately addressed your questions. If I may be of further assistance, please do not hesitate to call me.
Sincerely,
                                       RICHARD P. IEYOUB Attorney General
                                       BY: FREDERICK A. DUHY, JR.
Assistant Attorney General